                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
                                     :
JAMES PIPPIN,                        :
                                     :       Case No. 2:17-cv-598
          Plaintiff,                 :
                                     :      JUDGE ALGENON L. MARBLEY
     v.                              :
                                     :       Magistrate Judge Vascura
CITY OF REYNOLDSBURG, et al.,        :
                                     :
          Defendants.                :

                                             ORDER

       This Court held a telephonic status conference on Thursday, June 13, 2019 to discuss
case progress with the parties. This Court takes notice that the United States Supreme Court is
currently considering two cases that would be dispositive of the questions presented in this case.
The two cases before the Supreme Court with direct bearing on Plaintiff’s claims and
Defendants’ Motions are McDonough v. Smith, No. 18-485, and Knick v. Township of Scott, PA,
No. 17-647. McDonough would clarify a statute of limitations question left open after Manuel v.
Joliet, 580 U.S. ___ (2017), 137 S. Ct. 911, while Knick would clarify whether the Supreme
Court’s rule from Williamson County Regional Planning Commission v. Hamilton Bank, 473
U.S. 172 (1985) continues to govern federal takings claims.
       Rather than resolve the issues at bar while the Supreme Court considers these questions,
this Court hereby STAYS all proceedings in this case. This Court will resume consideration of
the pending Motions to Dismiss when the cases at the Supreme Court have been decided and
there is sufficient guidance on the new state of the law to allow this Court to proceed. During the
status conference, all parties agreed with the decision to stay these proceedings pending the
Supreme Court’s decisions.

       IT IS SO ORDERED.

                                                       s/ Algenon L. Marbley
                                                     ALGENON L. MARBLEY
                                                     UNITED STATES DISTRICT JUDGE
DATED: June 14, 2019
